UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1219



MARY G. MILLIKEN,

                                               Plaintiff - Appellant,

          versus


NFN BWW; JOSSEPH GLEATON; ROSS REID; BARNWELL
COUNTY HOSPITAL; BARNWELL, COUNTY OF; DOCTOR
SHAMSI; AIKEN BARNWELL MENTAL HEALTH CENTER,
a/k/a Polly Best Mental Health Center; STATE
OF SOUTH CAROLINA; STEPHEN MCLEOD-BRYANT;
SAGAR   PATEL;   BARNWELL  COUNTY   SHERIFF’S
DEPARTMENT; PHILLIP CLAYTOR, MD; MEDICAL
UNIVERSITY OF SOUTH CAROLINA; PROBATE JUDGE
PROVENCE; VERNIEDA HILL; P. CLAYTOR; DOCTOR
SWANEY,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:06-cv-00263-RBH)

Submitted: July 19, 2007                   Decided:   July 24, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mary G. Milliken, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mary G. Milliken seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on her civil complaint.             We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.”          Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s judgment was entered on the docket

on July 24, 2006.        The notice of appeal was filed on March 13,

2007.    Because Milliken failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented     in   the

materials      before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                        DISMISSED




                                       - 2 -